DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claims 1, 9 and 16 to overcome the previous prior art rejections, made of record in the Non-Final Office action mailed on February 3, 2022. Moreover, Applicant persuasively argues that the prior art of Silva (US 2716866 A) does not teach a simultaneous operation of the two condenser circuits, as currently required by the claims.1 Rather, Silva teaches the opposite, wherein only one of the condensers is operated at a time, in order to heat different portions of the tank.2
Although one of ordinary skill in the art could consider relying on an “obvious to try” rationale3 for configuring a simultaneous operation of the condensers of Silva to arrive at the claimed invention, the reliance on said rationale is admonished4 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different heaters, and providing different combinations of heat exchangers, etc.) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Silva require the specific individual operation of the condensers as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Silva to arrive at the claimed invention would be based on improper hindsight, and would render Silva inoperable for its intended purpose. Assuming arguendo, reconfiguring the operation of the condensers of Silva would change the principles of operation thereof, since it would require changing the intended purpose of Silva that requires operating the condensers individually for the purpose of heating different parts of the water tank. Furthermore, changing the operation of the condensers of Silva would require reprogramming the control algorithms associated with the vapor compression cycle, adding increased complexity to the system, and most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See the third page of the Office Action Appendix made of record on April 11, 2022.
        2 See column 1, lines 34-40 of Silva.
        3 See MPEP § 2143 (I) (E).
        4 Id., at § 2145 (X) (B).